STARR, Circuit Judge,
dissenting in part:
I am in full agreement with my colleagues, save for one point. In my view, the Commission’s recrafted definition of “basic cable service” enjoys sufficient warrant in the legislative history to pass muster, where, as here, the statute does not speak with absolute crystalline clarity. See Opinion at 1569 n. 34. That is to say, Congress has chosen, wisely or no, to speak to the precise issue at hand through a Committee Report that was expressly adopted by both Houses. See id. at n. 33. I would heed this Congressional voice and accordingly uphold the Commission’s redefinition of “basic cable service.”
Under more typical circumstances, where a mere Committee Report, lacking the authoritativeness of the House Report at issue here, was being pressed into service in an effort to override statutory language, I would be quick to agree with my colleagues’ understandable refusal to permit that which is not law to triumph over that which was duly passed by Congress and signed into law by the President. We in the judiciary have become shamelessly profligate and unthinking in our use of legislative history, a regrettable fact of contemporary judicial life in the face of powerful voices of warning from the not-so-distant past, United States v. Public Utilities Comm’n, 345 U.S. 295, 319-21, 73 S.Ct. 706, 719-21, 97 L.Ed. 1020 (1953) (Jackson, J., concurring), as well as a growing number of voices in the present-day wilderness, Burlington N.R.R. v. Oklahoma Tax Comm’n, — U.S. —, 107 S.Ct. 1855, 1859-60, 95 L.Ed.2d 404 (1987); Abourezk v. Reagan, 785 F.2d 1043, 1054 n. 11 (D.C.Cir.1986); Hirschey v. FERC, 777 F.2d 1, 7-8 & n. 1 (D.C.Cir.1985) (Scalia, J., concurring).
But in this instance, I would defer to Congress’ expression of intent in the relevant Committee Report under the unusual circumstances here, where the statute, as the majority candidly acknowledges, see id. at 1569 n. 34, admits of some ambiguity; where the Report speaks clearly on the precise question at issue; and where the Report was expressly considered and adopted by both Houses. Having so concluded, I nonetheless find myself in spiritual accord, as it were, with the reasoning and the result reached by my colleagues, and set down these few words of mildest dissent only with the greatest reluctance.